UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA,
Plaintiff,

VS.

SHAHEEN A REHMAN

Defendant.

DISTRICT OF NEVADA

/

 

i

me
moe

 

 

 

 

~___FILED BE.
~__ ENTERED va
COUNSEL/PARIIES 7
JUN -5 2019
CLERK US DISS: CURT
* DISTRICT OF NEVSEA
BY: Saeenney neater
)
)  2:02-CR-244-JCM-RJJ
)
)
)
)
)
)
)

 

ORDER

mow

The matter before the court is to clarify the order of restitution previously entered as part

of the Judgment in a Criminal Case (ECF#23), sentencing held on December 9, 2002. Upon

further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: CITIBANK
Amount of Restitution: $102,880.00

Total Amount of Restitution ordered: $102,880.00

Dated this ! so day of June, 2019.

 
    

STATES DISTRICT JUDGE
